McCARTT, J.
(concurring). — Counsel for defendant, with much energy and persistency, insist that the court erred in refusing to instruct the jury respecting the alleged revelation referred to in the foregoing opinion, and have devoted much space in their brief to the discussion of this question.
Upon an examination of the record, I find that William Bills, Joseph Smith, Samuel Bringhurst, and James Barlow, who were members of the jury who tried and convicted defendant, were members of the Mormon Church, many of whose adherents believe in the doctrine of revelation. The four jurors were given a critical and searching examination respecting’ the effect, if any, that the alleged revelation would have upon them in arriving at a verdict, and each of them answered very emphatically that it would have no effect whatever, as he did not believe the statements made by the witness James Sharp, at the preliminary hearing, wherein he claimed that God had revealed to him the locality of Hay’s body. The following are fair samples of the questions propounded by counsel for defendant, and the answers given: “Q. (to Juror Barlow): Do you re*353member of reading in substance tbat the Honorable James Sharp, while here upon the witness stand in the preliminary hearing, stated that he had accused the defendant of being responsible for the life of his son, or son-in-law, and that the proof would be that within twenty-four hours his dead body would be dug up within a mile of defendant’s premises? Do you remember of reading something to that effect? A. Yes, I remember reading it. Q. Do you remember upon cross-examination . . . that he stated that God had revealed it to him ... 1 A. Yes, sir. Q. Would the fact that James Sharp made that statement under oath in a preliminary hearing, or if he should make it again would that in any way influence your verdict against the defendant in this case? A. No, sir. Q. I will ask you, Mr. Barlow, do you believe that God did reveal that to J ames Sharp ? A. ... I will say in answer to that question that I have not been able to bring my mind into the condition to believe as Mr. Sharp said.”
It will be observed.from the foregoing that counsel for defendant well knew what answers the witness James Sharp would make to these questions, and they were not taken by surprise when they elicited the reluctant statement from him that he had received the revelation referred to. No motion was made by them to have this testimony excluded, and it would have been palpable and reversible error for the court to have stricken it out on its own motion, as it was admissible and the defendant was entitled to it, as it would tend to affect the credibility of the witness Sharp and weaken the force of his entire testimony. • -
In view of the fact that the only jurors whom appellant claims could have been influenced adversely to him by it had stated under the high sanctions of an oath that they did not believe the testimony of James Sharp on this point, and would not be influenced by it to return a verdict against defendant, and the further fact *354that this, alleged revelation does not refer to any congested or disputed question in the case, as it is conceded that the body of Play was in fact found and dug up in the vicinity and near the defendant’s premises, I fail to see how it was possible for defendant to be prejudiced by the testimony referred to. I therefore concur in the foregoing opinion prepared by Mr. Justice BARTCH in this case.
(Sept, 17, 1903.)